Case: 2:21-cr-00028-MHW Doc #: 1 Filed: 01/25/21 Page: 1 of 3 PAGEID #: 1

 

 

 

AO 91 (Rev. 11/11) Criminal Complaint AUSA EG
——— =
UNITED STATES DISTRICT COURT
for the
Southern District of Ohio
United States of America )
Vv. ) .
* —
Antyone ASKEW JR. CaseNo. 1” D| pe - 44
)
)
= a a )
Defendant(s)
CRIMINAL COMPLAINT
L, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of —__ 20 inthecountyof “Franklin in the
____ Southern District of — Ohio , the defendant(s) violated:
Code Section Offense Description
18 USC 922(9)(1) Knowingly Possess a Firearm by a Convicted Felon

This criminal complaint is based on these facts:

SEE ATTACHED

@ Continued on the attached sheet.

BZ

Cc

Complainant's signature

S Chapel |

   

Swom to before me and signed in my presence.

Date: | - 25 - 2\

City and state: Columbus Ohio

 
AU 91 (Rev. 499) GARE; LOonguhae’-00028-MHW Doc #: 1 Filed: 01/25/21 Page: 2 of 3 PAGEID #: 2

 

SS

PROBABLE CAUSE AFFIDAVIT
Antyone ASKEW

I, Samuel Chappell, being duly swom, depose and state that:

1.

I have been an Officer with the Columbus Division of Police (CPD) since 2007. I have been assigned to
the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) as a Task Force Officer (TFO) since
2017. As a result of my training and experience, I am familiar with state and federal laws pertaining to
firearms and narcotics violations, among other offenses.

This affidavit is being submitted in support of an application for a criminal complaint against
Antyone ASKEW Jr, for knowing he had been previously convicted of a crime punishable by
imprisonment for a term exceeding one year, knowingly possessed a firearm, and the firearm was
in and affecting interstate and foreign commerce, In violation of 18 U.S.C. 922(g)(1) and 924(a).

The facts set forth within this affidavit come from the Affiant’s own personal involvement with
the investigation, as well as information provided by other law enforcement officers and reports.
The information outlined below does not contain all details or all facts of which I am aware
relating to this investigation but rather is provided for the limited purpose of establishing
probable cause that ASKEW committed this offence.

On or about January 1, 2021 uniformed CPD officers observed a Chrysler 300 bearing
Ohio license plate JHC9504 traveling east on Grace St in Columbus Ohio. Officers were
aware of previous narcotics complaints made about this vehicle.

Officers observed a traffic violation and conducted a traffic stop in front of 124 N Burgess
Ave. Columbus, Ohio. As soon as the vehicle stopped both the driver later identified as

Antyone ASKEW and the passenger identified as Emily BERGENSTEIN exited the
vehicle.

It was determined that ASKEW did not have a driver’s license. ASKEW was placed under

arrest. During a search of ASKEW officers found a bag of suspected narcotics in his
pocket.

During a search of the vehicle officers observed a Glock 17 9mm handgun bearing serial
BBPZ564 on the left side of the drivers floorboard. The handgun would have been at
ASKEW’s feet while he was inside the vehicle.

BERGENSTEIN was found to have active felony warrants for her arrest.

ASKEW and BERGENSTEIN were arrested and transported to CPD Headquarters for
interview and processing. ASKEW denied knowledge of the firearm.

10. Investigators reviewed a jail call made by ASKEW on January 1, 2021. ASKEW calls an

unknown female. ASKEW states they caught me traffic stop. I mean they stopped me in
traffic. I parked and tried to jump out. I forgot I had crack in my freaking pocket man. So
when they grabbed me to search me I locked the door and got out the car and everything.
Av 91 (Rev. 5:99) GASPERMebr C-00028-MHW Doc #: 1 Filed: 01/25/21 Page: 3 of 3 PAGEID #: 3

 

PROBABLE CAUSE AFFIDAVIT
Antyone ASKEW

Lh

12,

13.

14.

They couldn't even check the car but they seen the weed. They caught the crack because I
just went and bought a quarter some hardware. The unknown female replies oh my god.
ASKEW then states they didn't charge me with the dope they said. They only charged me
with the gun. They found the gun but they can't prove the gun is mines yet so they have to
give me a future on it so hopefully.

ASKEW was prohibited from possession of a firearm based upon having been previously convicted of
the following crime punishable by a term of imprisonment exceeding one year:

a. Franklin County Ohio Court of Common Pleas Case 13CR-07-4056 for Robbery.

Your Affiant confirmed via ATF resources that the aforementioned firearm seized from ASKEW on or
about January 1, 2021 was not manufactured in the State of Ohio and therefore had previously traveled
in interstate commerce to reach the State of Ohio.

The aforementioned offenses occurred in Franklin County, Ohio, in the Southern Judicial District of
Ohio.

Based on this information, your affiant believes probable cause exists that ASKEW knowing he had
been previously convicted of a crime punishable by imprisonment for a term exceeding one year,
knowingly possessed a firearm, that is, a loaded Glock 17 9mm handgun bearing serial BBPZ564 and

the firearm was in and affecting interstate and foreign commerce, in violation of Title 18, United States
Code, 922(g)(1) and 924(a)(2).

CALE

ATF TFO Samuel Chappell

Sworn to and subscribed before me this day of nr i =, 22 Columbus,

Ohio. ;
U.S. MAGISTRATE JUDGE

 
